                 Case 7:19-cv-04642-PMH Document 139 Filed 07/27/21 Page 1 of 1



                                                                Application denied without prejudice to renew. The
                                                                Proposed Confidentiality Agreement is different from the
                                                                Model Confidentiality Stipulation and Proposed Protective
                                                                Order available on this Court's individual webpage. See
 George Latimer
                                                                Rule 1(I) of this Court's Individual Practices.
 County Executive
                                                                The Clerk of the Court is respectfully directed to terminate
 Office of the County Attorney                                  the motion sequence pending at Doc. 138.
 John M. Nonna
 County Attorney                                                SO ORDERED.

                                                      July 26, 2021
                                                                _______________________
                                                                  _________________
Hon. Philip M. Halpern                                          Philip M. Halpern
United States District Judge                                    United States District Judge
U.S. District Court
                                                                Dated: White Plains, New York
300 Quarropas Street
                                                                       July 27, 2021
White Plains, New York 10601-4150

                  Re:      Dante Edoardo Daly v. Westchester County Board of Legislators
                           19 Civ. 4642 (PMH)

Dear Judge Halpern,

       I represent the Defendant Westchester County Board of Legislators (the “BOL”) in the
above-referenced action.

        On behalf of the BOL, and with the consent of Plaintiff by counsel, I write to inform Your
Honor that the parties have entered into a proposed Confidentiality Agreement and to request,
respectfully, that Your Honor so-order the same. Considering the subject matter of this action and
the parties’ disclosure obligations, which necessarily requires the exchange of medical
reports/documents as well as documents that fall within the purview of legislative privilege, the
parties submit that such an agreement and order is appropriate.

      In closing, I thank you for your time and consideration of the foregoing. Should Your
Honor’s staff need to contact me, I am available by phone at 914.995.3630 or by email at
ggma@westchestergov.com.

                                                                Respectfully,

                                                                /s/ Giacomo G. Micciche

                                                                Giacomo G. Micciche
                                                                Assistant County Attorney




Michaelian Office Building, Room 600
148 Martine Avenue
White Plains, New York 10601         Telephone: (914)995-2660    Website: westchestergov.com
